office of the chief_counsel department of the treasury internal_revenue_service washington d c date number release date uil 36a the honorable jim webb united_states senate washington dc attention dear senator webb cc ita b04 conex-128416-10 - am responding to your inquiry dated date on behalf of your constituent he asked why the dollar_figure economic recovery payment reduced the amount of his income_tax refund for as you requested responded directly to response lam enclosing a copy of my hope this information is helpful if you need further assistance please contact me or at sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting enclosure office of the chief_counsel department of the treasury internal_revenue_service washington d c date conex-128416-10 uil 36a dear am responding to your email to senator webb about the dollar_figure economic recovery payment you asked why the payment reduced the amount of your income_tax refund for senator webb wrote to us on your behalf and asked us to respond directly to you in congress authorized a one-time dollar_figure economic recovery payment for individuals receiving certain governmental benefits such as social_security_benefits or veterans disability compensation or pension benefits sec_2201 of the american_recovery_and_reinvestment_act_of_2009 the act taxpayers with earned_income in or may be eligible for the refundable making_work_pay_credit sec_36a of the internal_revenue_code the code in general a qualifying taxpayer’s making_work_pay_credit is equal to percent of earned_income not to exceed dollar_figure dollar_figure if married_filing_jointly taxpayers are required to reduce their making_work_pay_credit by the dollar_figure economic recovery payments they receive under sec_2201 of the act sec_36a of the code if you were eligible for the making_work_pay_credit for you were required to reduce the amount of your credit by your dollar_figure economic recovery payment conex-128416-10 hope this information is helpful if you have any questions please contact me or identification_number at sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting the honorable jim webb attention cc
